#

lépubiiaue Démocratique di Congo

lsangi, le 25 avril 2010

”” X,. F

Ministère des Affaires Foncièrée

N® } ; upg 1 q 4 Ü f
Li 2AGDA/MIN/AEN/CN/T8H0,1/086  /20 16
Direction des Titres Immobiliers

Circonscription Foncière de Tshopo L- Transmis copie pour information à !
Division de Titres Immobiliers, * Monsieur le Diractaur Ghaf de
Front I#ANGI, Vervice des Titres Immobiliers
- Monsieui l'Adrministraleur de
Aer Laminiune de Territoire d'Isangl.
Réf. EE naL M DG/40 ARDDAN OZ | Monslaur la Chef de Division
| Oblet Eat contr PEUT TIC TEE du Cadastre/  T#HOPO I
F : at d'Emphytéoss à ISANGQL.
… Parcelle n° : 58.655.
F Dnprune : Territoire d'Isangi. À Monsieur le Diracteur Général
 Ve-de Localité Lileko-Nord IV, de la Sociéte Plantations el

Huileries du Congo, #,A (PHC)
h Kinshasa,

a de bien vouloir me la retourner dûment

l'honneur de vous faire parvenir, sous ca pli, avec prièr
SR 655; ,

nés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n°
lée dans lé Corrrmune, Territoire de Isangi, Localité Lileko-Nord IV,»

vous occupez en vertu de ; Certificat d'Enregistrement Vol, CK, 99 Follo 15%
F du dix-huit décembre mil neuf cent quarante six

Vous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous

répartie comme suit : RUE LE
? - Prix de référence du terrain , PC 53,010,0
\ - Taxe d'établissement du contrat nee
- Taxe de P.V. de mise an valeur | S ppt
Mi: - Taxe de Certificat d'enregistrement FC 7,740,
Lt /: - Note d'usage . XXXXXXANXANNX
| 1 A VEA
M2 En - Frais de mesurage et bornage ;E SAT
PA : - Frais de consultation ,  FC13,950,00
ET - Frais croquis  JOOOPEXNNXANXX
; - Occupation M aile ; RP
- Loyer du 25/04 au 21/12/2016 , FC 10.602,00
+OTAL L. FC 148,542,00 LP:
D NER RSR EN EEES
DEDUIRE : montant déjà payé suivant quittance n° du ES :
TARN TOTAL AA AN NAN KNAXVENELNA VE
Mc Ç erser en espèces entre les mains du Comptable des, Titres
je v ei flan gpuloir V p n | ptable des,
ou au compte n° 11,050/1524 auprès de la Banque

te ns mat ÉES ah en a

f

LIQUE DEMOCRATIQUE DU CONGO Isangi, le 25 Avril 2016

\#Y

NISTÈRE DES AFFAIRES FONCIERES

SONSRIPTION FONCIERE
1ERE TSHOPO |! 0 5
MISION DES TITRES IMMOBILIERS N° 2.469,3/MIN/AFF/CTI/TSHO.1/057/2016
ISAN
'éls : 0811 nier = 08101 Transmis copie pour information à :
25700 - Monsieur le Comptable Public des Titres

Immobiliers Tshopo | à Isangi.

- Monsieur le Chef de Ressort de la Régie
Provinciale des Recettes de la Province de la
Tshopo à Isangi.

À Monsieur le Directeur Général de la Société
Plantations et Huileries du Congo S.A (PHC)

| 4
bjets Projet Contrat à la signature à Kinshasa.

—…. … Terrain n° S.R 655
<° PS “Contrat d'emphytéose Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du 29 juillet 2015
n° SR 655 à usage agricole, situé dans le

elle vous sollicitez le titre de propriété pour votre Terrain inscrit sous le
deux exemplaires

fe d'ISANGI, localité LILEKO NORD IV, j'ai l'honneur de vous faire parvenir en annexe à la présente,
bjet de contrat d'emphytéose tout en vous priant de bien vouloir me les renvoyer dûment revêtus de votre signature

uk rique « L'EMPHYTEOTE » accompagnés du bordereau de versement.

Ce contrat est établi aux conditions suivantes :

Taxe d'établissement contrat : FC 4.650.00
Taxe croquis : FC 1.860.00
_ Note d'usage : FC 1.395.00
_ Frais techniques :FC 930.00
… Frais administratifs :FC 465.00
_ TOTAL A PAYER : FC 9.300.00
UIRE : Montant déjà payé suivant quittance n° PS RL CP PL À TS RE EE LU nr nn

TOTAL A PAYER

Je vous signale que l'intervention de votre contrat est conditionnée

_ au payement de la somme détaillée ci dessus, montant que je vous demande de bien vouloir verser en espèces au
_ compte n° 00150-1228522-35/CDF ouvert au nom de la Régie Provinciale des Recettes de la Province de la Tshopo à la

| Banque Commerciale Du Congo (BCDC) à Kisangani.
Er of Votre désintéressement sera considéré comme la renonciation
te ; votre demande qui sera d’ailleurs classée sans suite.

Veuillez agréer, Monsieur, l'assurance de ma considérati

ee
LES 72
Re CO Ee L © ER D où à Me D SG où à mme he mt +

